Opinion filed August 3, 2017




                                      In The

        Eleventh Court of Appeals
                                   ___________

                               No. 11-16-00215-CV
                                   ___________

                 D. CLAY HOLCOMB ET AL., Appellants
                                         V.
         ENDEAVOR ENERGY RESOURCES, L.P., Appellee

                     On Appeal from the 118th District Court
                            Martin County, Texas
                          Trial Court Cause No. 6905


                      MEMORANDUM OPINION
      The parties have filed in this court a joint motion to dismiss this appeal. In
the motion, the parties state that they have resolved their dispute and have agreed to
dismiss all their claims. The parties request that we dismiss this appeal with
prejudice and tax costs against the party incurring them. See TEX. R. APP. P. 42.1.
      The motion is granted, and the appeal is dismissed.


August 3, 2017                                              PER CURIAM
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.